Per Curiam.
In a prior consideration of this case, Kortsan v. Poor Richards, Inc. 290 Minn. 339, 188 N. W. 2d 415 (1971), this court sustained the trial court’s finding of general damages for a continuing trespass by defendant on plaintiff’s land. We held, however, that the awarding of treble damages to plaintiff was improper. We remanded the case to the trial court for a determination of general damages, at a specific daily rate approved by this court, from the date of the first trial to the date the trespass was abated.
This is an appeal from an order denying defendant’s motion for a new trial. An examination of the record conclusively establishes that the trial court followed the instructions of this court as stated in our prior opinion, and the record fully supports the findings and conclusions of the trial court.
Affirmed.